Citation Nr: 0705391	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  Right knee complaints were first shown more than 20 years 
after service, and a right knee disability was first 
indicated 39 years after service.

2.  A relationship between the veteran's current right knee 
disability and service is not shown.




CONCLUSION OF LAW

The veteran's right knee disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) amended VA's duties to notify 
and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  Under 38 C.F.R. § 3.159, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by a 
letter dated in October 2001.  Subsequent notice was provided 
in June 2006.  These letters provided information concerning 
the type of evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease during service.  The veteran was informed 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  In March 2006, additional VCAA 
notice was provided concerning disability rating and 
effective date should service connection be granted.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on three of the five elements of a service connection claim). 

Although the June 2006 VCAA letter postdated the initial 
adjudication of the claim, the Board finds no prejudice to 
the veteran in the delayed timing.  He was provided ample 
opportunity to participate in the progress of his claim, and 
subsequent process and readjudication were accomplished by 
the RO as evidenced in the September 2006 supplemental 
statement of the case.  For these reasons, the Board finds no 
prejudice to the veteran in proceeding with this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec 21, 2006).

The veteran's service medical records, except for the 
separation examination, are presumed destroyed by the 1973 
fire at the National Personnel Records Center (NPRC).  In 
such a case, VA's duty to assist is heightened.  Daye v. 
Nicholson, No. 05-2475 (U.S. Vet. App. November 22, 2006) 
citing Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005).   The RO attempted to obtain service medical records 
and clinical records of the dispensary in Germany mentioned 
by the veteran.  NPRC reported in March 2002 that the 
veteran's service records were lost in the 1973 fire, and in 
September 2006 the NPRC responded that the retired records 
did not list the treatment facility in Germany. Consequently, 
the RO has made reasonable efforts to obtain such records.  
VA treatment records and available private medical records 
have been obtained.  Current medical examination is not 
required because the evidence does not indicate that the 
veteran's current right knee disability may be associated 
with any established injury or disease in service or any 
manifestation within an appropriate presumptive period.  
38 C.F.R. § 3.159.

The veteran does not allege that there are any other relevant 
records that are available and that have not already been 
placed in the record.  The Board concludes that the VA has 
satisfied its duty to notify and to assist the veteran in the 
development of his claim.  

Analysis

The veteran had active service from March 1952 to May 1954.  
He contends that he injured his right knee in 1953 while on 
simulated combat maneuvers in Germany.  He was treated in the 
field and after that for two week at the dispensary.  He 
currently has pain in his right knee.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain diseases, such as arthritis, may be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The only service medical record available is the veteran's 
May 1954 service separation examination that shows a normal 
physical examination of his lower extremities.  

VA treatment records and examinations from 1972 to 1976 show 
complaints of multiple joint arthralgias, including 
arthralgia of the knees in 1976.  This complaint, more than 
20 years after service is the first indication of right knee 
problems.  No abnormalities were found at that time.  Private 
and VA treatment records, including those from B. Seger, 
M.D., and C. Albarracin, M.D., from 1997 to 2003 show 
degenerative patellar spur formation on x-ray in December 
1997.  That x-ray report referred to similar findings on a 
1993 x-ray, 39 years after service discharge.  The veteran 
underwent arthroscopic surgery of the right knee in January 
1999.  

The record first shows right knee complaints many years after 
service, and right knee pathology was first shown many years 
after that.  The postservice VA and private records contain 
no suggestion that the veteran's current right knee 
disability is in any way related to service or any injury in 
service.  In fact, the postservice records make no reference 
to any inservice injury but, rather, refer to several 
postservice injuries to the knee.  Although the veteran may 
be competent to state that he hurt his knee in service, he is 
not competent to provide a probative opinion on a medical 
matter, to include a determination of chronic pathology 
resulting from the injury or diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The evidence does not show knee injury or disability in 
service or manifestations of right knee arthritis within one 
year of service discharge.  Most significantly, there is no 
medical evidence even suggesting a relationship between the 
veteran's current knee disability and service.  The 
preponderance of the evidence is against the claim, and it 
must be denied.  38 C.F.R. § 3.102 (2006).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


